Case 18-50422-pmb          Doc 77   Filed 02/18/20 Entered 02/18/20 10:41:23          Desc Main
                                    Document     Page 1 of 5




  IT IS ORDERED as set forth below:



  Date: February 18, 2020
                                                        _____________________________________
                                                                      Paul Baisier
                                                              U.S. Bankruptcy Court Judge

 _______________________________________________________________


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF GEORGIA
                                   ATLANTA DIVISION

   IN RE:                                       ) CASE NO. 18-50422-PMB
                                                )
   LOUISE GANTT YARBRA,                         ) CHAPTER 13
                                                )
            Debtor.                             )
                                                )
                                                )
   U.S. BANK TRUST NATIONAL                     )
   ASSOCIATION, AS TRUSTEE OF                   )
   THE CHALET SERIES III TRUST,                 ) CONTESTED MATTER
                                                )
            Movant,                             )
                                                )
   vs.                                          )
                                                )
   LOUISE GANTT YARBRA,                         )
   TIMOTHY YARBRA, Co-Debtor, and               )
   MELISSA J. DAVEY, Trustee,                   )
                                                )
            Respondents.                        )
                                                )

                                      CONSENT ORDER
            U.S. Bank Trust, N.A., as Trustee of the Chalet Series III Trust,
   c/o BSI Financial Services, Inc., its servicing agent ("Movant"), filed a Motion for Relief
Case 18-50422-pmb       Doc 77   Filed 02/18/20 Entered 02/18/20 10:41:23            Desc Main
                                 Document     Page 2 of 5




   from Stay and from Co-Debtor Stay on May 2, 2019 (Doc. No. 62) (“Motion”), and the

   hearing on the Motion was scheduled for February 13, 2020 at 1:30 p.m. Movant and

   Debtor have consented to the terms herein without any opposition from the Chapter 13

   Trustee, and good cause has been shown. Accordingly, the parties agree as follows:

                                               1.

          Debtor acknowledges being delinquent on the post-petition payments as set forth

   under the terms and conditions of the subject loan documents attached to the Motion and

   incorporated herein by reference ("Loan Documents"). The arrearage is in the amount of

   $3,024.77 and consists of the post-petition payments for December 2019 through and

   including February 2020 in the amount of $833.35 each and $850.00 attorney’s fees and

   $181.00 costs incurred by Movant in bringing the Motion, minus $506.28 in suspense.

                                               2.

          All payments made pursuant to this Consent Order shall have the subject loan

   number xxxxxx2490 written thereon and shall be remitted directly to Movant, c/o BSI

   Financial Services, 314 S. Franklin St., P.O. Box 517, Titusville, PA 16354. Debtor shall

   cure the post-petition arrearage by remitting $252.06 on or before the fifteenth day of

   each month, beginning on March 15, 2020, for the period of March 2020 through and

   including January 2021, and $252.11 on or before February 15, 2021.

                                               3.
          Debtor shall make all payments under this Consent Order in strict compliance

   with the terms herein and shall make the March 2020 through and including
   February 2021 post-petition payments in strict compliance with the terms of the Loan

   Documents.
                                               4.

          In the event of a default on any of the payments set forth in Paragraphs Two or

   Three above, Movant or Movant’s counsel shall give written notice, by first class mail to

   Debtor and by email to Debtor’s counsel, of Debtor’s default and right to cure the default
Case 18-50422-pmb       Doc 77    Filed 02/18/20 Entered 02/18/20 10:41:23               Desc Main
                                  Document     Page 3 of 5




   within ten (10) days from Debtor’s receipt of the written notice.         Debtor shall be

   presumed to have received the written notice on the fifth (5th) calendar day following

   mailing of said notice by Movant or Movant’s counsel provided that said notice was

   properly addressed and that sufficient postage was affixed thereto. Movant shall be

   entitled to attorney’s fees of $85.00 per default notice, plus mailing costs. Upon Debtor’s

   failure to cure within the ten-day period, Movant or Movant’s counsel may file an

   affidavit of default and a delinquency motion, both to be served upon Debtor, Debtor’s

   counsel, and the Chapter 13 Trustee, and this Court may then terminate the automatic stay

   as to Movant without further notice or hearing and order that:

          a) The Motion is granted;
          b) The stay set forth in FBR 4001(a)(3) is hereby waived, and the
          automatic stay is hereby modified to permit Movant to pursue and enforce
          under non-bankruptcy law any and all rights it has in and to that certain
          real property, as more particularly described in the loan documents
          attached to the Motion and incorporated herein by reference, commonly
          known as 410 Houston Place, SW, Marietta, GA 30008 (“Real Property"),
          including, but not limited to, advertising and conducting a foreclosure sale
          and seeking confirmation thereof in order to pursue any deficiency, and
          seeking possession of the Real Property. However, Movant and/or its
          successors and assigns, may offer, provide, and enter into a potential
          forbearance agreement, loan modification, refinance agreement, short sale,
          deed in lieu of foreclosure, or any other type of loan workout/loss
          mitigation agreement. Movant may contact Debtor via telephone or
          written correspondence to offer any such agreement; and
          c) The Chapter 13 Trustee shall cease funding Movant's pre-petition claim.
          Upon completion of any foreclosure sale by Movant during the pendency
          of this case, all proceeds exceeding Movant’s lawful debt that would
          otherwise be payable to the Debtor shall be promptly remitted to the
          Chapter 13 Trustee. Movant is granted leave to seek allowance of a
          deficiency claim, if appropriate, but Debtor and the Chapter 13 Trustee
          shall be entitled to object to said deficiency claim.

                                               5.

          An objection to the termination of the co-debtor stay was not filed, and Co-Debtor

   was not present at the call of the calendar. Accordingly, the Motion is hereby granted as

   to the Co-Debtor, and the co-debtor stay is hereby terminated as to Movant.
Case 18-50422-pmb        Doc 77   Filed 02/18/20 Entered 02/18/20 10:41:23               Desc Main
                                  Document     Page 4 of 5



          It is hereby ORDERED that the agreement as described herein is approved, and
   that the Motion is denied without prejudice, subject to the terms of the agreement.

                                    [END OF DOCUMENT]

   PREPARED BY AND CONSENTED TO:
   Attorney for Movant

          /s/
   Marc E. Ripps
   Georgia Bar No. 606515

   P.O. Box 923533
   Norcross, Georgia 30010-3533
   (770) 448-5377
   Email: meratl@aol.com


   CONSENTED TO:
   Attorney for Debtor

          /s/
   Vince Capomacchia              (By Marc E. Ripps, Esq. with express permission)
   Georgia Bar No. 772547

   The Semrad Law Firm, LLC
   303 Perimeter Center N., Ste. 201
   Atlanta, GA 30346
   (678) 668-7160 x 2703
   Email: vcapomacchia@semradlaw.com


   NO OPPOSITION:
   Chapter 13 Trustee

          /s/
   Kelsey A. Makeever           (By Marc E. Ripps, Esq. with express permission)
   Attorney for the Chapter 13 Trustee
   Georgia Bar No. 371499

   Suite 200
   260 Peachtree Street
   Atlanta, GA 30303
   (678) 510-1444
   Email: kmakeever@13trusteeatlanta.com
Case 18-50422-pmb    Doc 77    Filed 02/18/20 Entered 02/18/20 10:41:23      Desc Main
                               Document     Page 5 of 5



                    DISTRIBUTION LIST ON CONSENT ORDER

          Pursuant to LR 9013-3(c) NDGa., the Consent Order shall be served upon the
   following parties in interest:

         Marc E. Ripps, Esq.
         P.O. Box 923533
         Norcross, Georgia 30010-3533

         Melissa J. Davey, Esq.
         Standing Chapter 13 Trustee
         Suite 200
         260 Peachtree Street, NW
         Atlanta, GA 30303

         Vince Capomacchia, Esq.
         The Semrad Law Firm, LLC
         Suite 201
         303 Perimeter Center N.
         Atlanta, GA 30346

         Louise Gantt Yarbra
         410 Houston Place, SW
         Marietta, GA 30008

         Timothy Yarbra*
         1757 E. Hayes St.
         Pensacola, FL 32502
                * Co-Debtor
